The Court of Equity of this State cannot injoin the collection of an execution issued from the United States Court.July, 1845.The Chancellor. If the complainants had any peculiar equitable ground of relief against the judgment rendered at law, their application should have been made on the equity side of the court which rendered the judgment. This court has certainly no authority to injoin the proceedings of the Federal court. See Mc-Kim vs. Voorhies, 7 Cra. 279 ; 2 Story Eq. 186.On appeal to this court the decree of the circuit court was affirmed.